Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 8, 2019

                                       No. 04-19-00200-CR

                                     Fred Douglas HARRIS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 599480
                       Honorable Wayne A. Christian, Judge Presiding

                                         ORDER
        Fred Douglas Harris entered into a plea bargain with the State, and pled nolo contendere
to the charged offense. The trial court imposed sentence and signed a certificate stating this “is a
plea-bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).
Harris timely filed a notice of appeal. The clerk’s record, which includes the trial court’s rule
25.2(a)(2) certification, has been filed. See Tex. R. App. P. 25.2(d). This court must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” Id.

        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless appellant (1) files a written response
by April 25, 2019, establishing that this is not a plea bargain case and he does have the right of
appeal or (2) obtains an amended certification from the trial court showing that Harris has the
right to appeal and causes it to be made part of the appellate record by April 25, 2019. See Tex.
R. App. P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order),
disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court